DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
encoding module; candidate-drug generating module; drug-ranking module; fake-drug generating module; determination module, display module in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-14, 19, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KADURIN ET AL. (THE CORNUCOPIA OF MEANINGFUL LEADS:  APPLYING DEEP ADVERSARIAL AUTOENCODERS FOR NEW MOLECULE DEVELOPMENT IN ONCOLOGY, ONCOTARGET, 2017, VOL 8, (NO.7), PP: 10883-10890) (hereinafter “KADURIN”) in view of OONO ET AL. (US 2019/0018933) (hereinafter “OONO”).

With respect to Claims 1, 11, KADURIN teaches:
2an encoding module, configured to encode a drug expression and at least one 3drug-ranking indicator to generate a first encoding variable (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN));  
4a candidate-drug generating module, configured to train a generative 5adversarial network according to the first encoding variable to 6generate a plurality of candidate drugs, wherein each of the candidate 7drugs has a generative drug expression and at least one generative 8drug-ranking indicator (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN)).9
However KADURIN is silent to the language of:
a drug-ranking module, configured to rank strengths of the candidate drugs 10according to the at least one generative drug-ranking indicator of each 11of the candidate drugs.
OONO further teaches:
rank strengths of the candidate drugs 10according to the at least one generative drug-ranking indicator of each 11of the candidate drugs (See Para 0109-0110 a ranking module may be used to rank the members of a set of fingerprints by a druglikeness score, members of a set of genetic profiles by a likelihood of being a successful profile for chemical compound’s desired effect, or an y set of generated values described herein suitable for ranking).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KADURIN to include rank strengths of the candidate drugs 10according to the at least one generative drug-ranking indicator of each 11of the candidate drugs.
One of ordinary skill in the art would have been motivated to modify KADURIN because it would be beneficial to improve multimodal generative machine learning for chemical compounds.

With respect to Claims 2, 12, KADURIN teaches:1
wherein the drug 2expression comprises a simplified molecular input line entry specification (SMILES) 3or a compound fingerprint, and the generative drug expression comprises the SMILES 4or a compound fingerprint (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN)).  

With respect to Claims 3, 13, KADURIN teaches:
1wherein the at least one 2drug-ranking indicator and the at least one generative drug-ranking indicator 3respectively comprise a drug structure distribution or a pharmacological property (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN)).  

With respect to Claims 4, 14, OONO further teaches:1
wherein the drug structure 2distribution comprises a number of nearest neighbor of a compound, and the 3pharmacological property comprises IC50, GI (See Para 0121, 0122, 0138).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KADURIN to include wherein the drug structure 2distribution comprises a number of nearest neighbor of a compound, and the 3pharmacological property comprises IC50, GI.
One of ordinary skill in the art would have been motivated to modify KADURIN because it would be beneficial to improve multimodal generative machine learning for chemical compounds.

With respect to Claims 9, 19, KADURIN teaches:
1wherein the drug 2expression uniquely corresponds to a particular compound (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN)).  

With respect to Claims 10, 20, OONO further teaches:
2a display module, coupled to the encoding module, the candidate-drug 3generating module, and the drug-ranking module, and configured to 4display the first encoding variables, the candidate drugs, the 5generative drug expressions the generative drug-ranking indicators 6and strengths of the candidate drugs (See Para 0150).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KADURIN to include a display module, coupled to the encoding module, the candidate-drug 3generating module, and the drug-ranking module, and configured to 4display the first encoding variables, the candidate drugs, the 5generative drug expressions the generative drug-ranking indicators 6and strengths of the candidate drugs
One of ordinary skill in the art would have been motivated to modify KADURIN because it would be beneficial to improve multimodal generative machine learning for chemical compounds. 

Claims 5-8, 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KADURIN ET AL. (THE CORNUCOPIA OF MEANINGFUL LEADS:  APPLYING DEEP ADVERSARIAL AUTOENCODERS FOR NEW MOLECULE DEVELOPMENT IN ONCOLOGY, ONCOTARGET, 2017, VOL 8, (NO.7), PP: 10883-10890) (hereinafter “KADURIN”) in view of OONO ET AL. (US 2019/0018933) (hereinafter “OONO”), MIKECHENX “I CODE SO I AM” (DAY 28: PRIMARY SCHOOL STUDENTS TALK ABOUT GENERATIVE ADVERSARIAL NETWORK (GAN), UNDERSTANDING NEURAL NETWORK WITH 100 DIAGRAMS--PART 28 OF CONCEPT AND PRACTICE SERIES, 2018-01-07) (hereinafter “MIKECHENX”).

With respect to Claims 5, 15, KADURIN, OONO teaches all of the parent limitations.
OONO further teaches:
1wherein the candidate- 2drug generating module comprises:  
6a determination module, configured to receive the first encoding variable and a 7plurality of second encoding variables, wherein the second encoding 8variables are generated by the encoding module according to the fake 9drug expressions and the fake drug-ranking indicators, and compare 10the first encoding variable with the second encoding variables to 11generate determination values (See Para 0009, 0109, 0110);  
12wherein the fake-drug generating module determines whether the 13determination values approach a predetermined value, and when 14determining that the determination values approach the predetermined 15value, the fake-drug generating module generates the candidate drugs 16according to the fake drug expressions and the fake drug-ranking 17indicators corresponding to the second encoding variables, and when 18determining that the determination values do not approach the 19predetermined value, the fake-drug generating module updates the 20fake drug expressions and the fake drug-ranking indicators (See Para 0009, 0109, 0110).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KADURIN to include 1wherein the candidate- 2drug generating module comprises:  
6a determination module, configured to receive the first encoding variable and a 7plurality of second encoding variables, wherein the second encoding 8variables are generated by the encoding module according to the fake 9drug expressions and the fake drug-ranking indicators, and compare 10the first encoding variable with the second encoding variables to 11generate determination values;  12wherein the fake-drug generating module determines whether the 13determination values approach a predetermined value, and when 14determining that the determination values approach the predetermined 15value, the fake-drug generating module generates the candidate drugs 16according to the fake drug expressions and the fake drug-ranking 17indicators corresponding to the second encoding variables, and when 18determining that the determination values do not approach the 19predetermined value, the fake-drug generating module updates the 20fake drug expressions and the fake drug-ranking indicators
One of ordinary skill in the art would have been motivated to modify KADURIN because it would be beneficial to improve multimodal generative machine learning for chemical compounds.
However KADURIN is silent to the language of:
a fake-drug generating module, configured to generate a plurality of fake drug 4expressions and a plurality of fake drug-ranking indicators according to a random value to the encoding module.
MIKECHENX further teaches:
generate a plurality of fake drug 4expressions and a plurality of fake drug-ranking indicators according to a random value to the encoding module (See Fig. GAN Adversarial Nets Framework).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KADURIN to include generate a plurality of fake drug 4expressions and a plurality of fake drug-ranking indicators according to a random value to the encoding module.
One of ordinary skill in the art would have been motivated to modify KADURIN because it would be beneficial to improve GAN.

With respect to Claims 6, 16, KADURIN teaches:
1wherein the fake drug 2expressions comprise a simplified molecular input line entry specification (SMILES) 3or a compound fingerprint (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN)).  

With respect to Claims 7, 17, KADURIN teaches:
1wherein the fake drug- 2ranking indicators comprise a drug structure distribution or a pharmacological 3property (See Fig. 1, 2; See Pg 10887 We utilized the Open Babel chemistry toolbox to convert SMILES string into 166-bit Molecular ACCess Ssytem (MACCS) chemical fingerprint…SMILES string…we generated MACCS fingerprints for a total of 6252 molecules with known growth inhibition percentage (GIPRCENT or GI) in NC-60 assay; See Pg 10885 As an input AAE uses a vector of binary fingerprints and log concentration (LCONC) of the molecule…output layer we used decoder to generate probability vectors iwht corresponding LCONC values.  Then we extracted the set of probability vectors with LCONC…In total, we obtained 32 vectors…we used the maximum likelihood function to select top 10 hits for each of the 32 vectors. This amounted for a set of 69 unique compounds (supplementary table 1); See Pg 10888 The Encoder consists of two consequent layers L1 and L2 with 128 an 64 neurons, respectively… Architecture of Advsersarial Autoencoder (AAE), generative adversarial network (GAN)).  

With respect to Claims 8, 18, OONO further teaches:
1wherein the drug structure 2distribution comprises a number of nearest neighbor of a compound, and the 3pharmacological property comprises IC50, GI (See Para 0121, 0122, 0138).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify KADURIN to include wherein the drug structure 2distribution comprises a number of nearest neighbor of a compound, and the 3pharmacological property comprises IC50, GI.
One of ordinary skill in the art would have been motivated to modify KADURIN because it would be beneficial to improve multimodal generative machine learning for chemical compounds.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHEN ET AL. (US 2013/0144887) teaches INTEGRATIVE PATHWAY MODELING FOR DRUG EFFICACY PREDICTION;
DONNER ET AL. (US 2019/0114390) teaches DRUG REPURPOSING BASED ON DEEP EMBEDDINGS OF GENE EXPRESSION PROFILES;
WONG (US 2019/0010533) teaches METHODS FOR SCREENING AND SELECTING TARGET AGENTS FROM MOLECULAR DATABASES;
ALIPER ET AL. (US 2019/0030078) teaches MULTI-STAGE PERSONALIZED LONGEVITY THERAPEUTICS;
UL AIN ET AL. (US 2020/0327963) teaches LATENT SPACE EXPLORATION USING LINEAR-SPHERICAL INTERPOLATION REGION METHOD;
OONO ET AL. (US 2017/0161635) teaches GENERATIVE MACHINE LEARNING SYSTEMS FOR DRUG DESIGN.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864